                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                     DATE FILED: 7/15/2021

 KS TRADE LLC and YONI MIZRAHI,
                                                           Civil Action No.: l:20-cv-9200-GHW
                                    Plaintiffs,
                                                           STIPULATED CONFIDENTIALITY
                 -against-                                 AGREEMENT AND PROTECTIVE
                                                           ORDER
 SIMPLE WISHES, LLC, PUMPING
 ESSENTIALS, LLC and KEREN JOZWIAK,

                                    Defendants.



GREGORY H. WOODS, District Judge:

       WHEREAS, all of the parties to this action (collectively, the "Parties" and each

individually, a "Party") request that this Court issue a protective order pursuant to Federal Rule

of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action; and

       WHEREAS, the Parties, through counsel, agree to the following tenns; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately­

tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action; their respective officers,

agents, servants, employees, and attorneys; any other person in active concert or participation

with any of the forgoing; and all other persons with actual notice of this Order will adhere to the

following terms, upon pain of contempt:

               1.      With respect to "Discovery Material" (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

"Confidential" pursuant to this Order, no person subject to this Order may disclose such
012313432




July 15, 2021
